Citation Nr: 0829953	
Decision Date: 09/04/08    Archive Date: 09/10/08

DOCKET NO.  05-37 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to recognition as the surviving spouse of the 
veteran for purposes of eligibility for Dependency and 
Indemnity Compensation (DIC).

2.  Entitlement to accrued benefits. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1973 to July 
1977.  The veteran died in January 2005.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2005 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefits sought on appeal.  

The issue of entitlement to accrued benefits is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran and the appellant were married in December 
2004.

2.  The veteran died in January 2005.

3.  The veteran and appellant were not married within 15 
years of the veteran's separation from service in 1977, were 
not married for one year or more, and did not have any 
children born to them.






CONCLUSION OF LAW

The criteria for entitlement to DIC benefits for a surviving 
spouse have not been met.  38 U.S.C.A. §§ 103, 5124 (West 
2002); 38 C.F.R. §§ 3.1(j), 3.50, 3.52, 3.53, 3.54(c) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the veteran is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

With respect to the appellant's claim for DIC, VA provided 
the appellant with notice regarding her claim in March 2006.  
However, the Board has determined that there is no legal 
entitlement to the claimed benefit as a matter of law.  The 
notice provisions and duty to assist provisions are not 
applicable to a claim, where the claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for the claimed benefit.  VAOPGCPREC 5-2004 (June 23, 2004).  
This matter involves an inquiry based upon the evidence of 
record prior to the veteran's death and is not based upon the 
development of new evidence.  As there is no dispute as to 
the underlying facts of this case, and as the Board has 
denied the claim as a matter of law, the notice and duty to 
assist provisions are inapplicable.  See e.g., Livesay v. 
Principi, 15 Vet. App. 165, 179 (2001) (en banc); Wensch v. 
Principi, 15 Vet. App. 362 (2001).

Given the foregoing, there is no issue as to whether VA has 
complied with its duty to notify the appellant of her duties 
to obtain evidence, see Quartuccio v. Principi, 16 Vet. App. 
183 (2002), and the Board finds that there is no reasonable 
possibility that any further assistance would aid the 
appellant in substantiating her claim for DIC.  38 U.S.C.A. 
§§ 5102, 5103 and 5103A (West 2002); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to an appellant are to be avoided).  
Accordingly, it is not prejudicial for the Board to decide 
the issue of entitlement to DIC without further development.  
Bernard v. Brown, 4 Vet. App. 384 (1993).


LAW AND ANALYSIS

Under 38 C.F.R. § 3.5(a), dependency and indemnity 
compensation (DIC) means a monthly payment made by the 
Department of Veterans Affairs to a surviving spouse, child, 
or parent, including in cases of a service-connected death 
occurring after December 31, 1957.

A surviving spouse for VA purposes is defined as a person of 
the opposite sex whose marriage to the veteran meets the 
requirements of 38 C.F.R. § 3.1(j) and who was the spouse of 
the veteran at the time of the veteran's death; and (1) who 
lived with the veteran continuously from the date of marriage 
to the date of the veteran's death except where there was a 
separation which was due to the misconduct of, or procured 
by, the veteran without fault of the spouse; and (2) has not 
remarried or has not since the death of the veteran lived 
with another person of the opposite sex and held 
himself/herself out openly to the public to be the spouse of 
such other person.  38 C.F.R. §§ 3.50(b), 3.53 (2007).  A 
surviving spouse may qualify for pension, compensation, or 
dependency and indemnity compensation under the appropriate 
circumstances.  38 C.F.R. § 3.54 (2007).

DIC may be paid to the surviving spouse of a veteran who died 
on or after January 1, 1957, who was married to the veteran 
before the expiration of 15 years after the termination of 
the period of service in which the injury or disease causing 
the death of the veteran was incurred or aggravated, for one 
year or more, or for any period of time if a child was born 
of the marriage, or was born to them before the marriage.  
38 C.F.R. § 3.54(c).  

In the instant case, the appellant does not meet the criteria 
for entitlement to DIC benefits pursuant to 38 C.F.R. 
§ 3.54(c).  In this regard, the veteran had active service 
from July 1973 to July 1977.  The marriage license reflected 
that the veteran and the appellant were married in December 
2004 and the death certificate showed that the veteran died 
in January 2005.  Consequently, the record reflected that the 
veteran and the appellant were married well after the 
expiration of the 15 year period after the termination of the 
veteran's service in 1977 and were not married for one year 
or more.  38 C.F.R. § 3.54(c)(1);(2).  Further, although the 
record reflected that the appellant has children, there was 
no evidence (and neither does the appellant contend) that 
these children were also the children of the veteran.  
38 C.F.R. § 3.54(c)(3).  As such, the appellant's marriage to 
the veteran does not meet the criteria for entitlement to DIC 
benefits pursuant to 38 C.F.R. § 3.54(c).

Although the Board is sympathetic to the appellant's 
circumstances, particularly regarding her statements that she 
and the veteran planned to marry earlier but were unable to 
do so because of the veteran's failing health, there is no 
legal basis on which the appellant's claim can be granted.  
As the law and not the evidence is dispositive in this case, 
the appeal is terminated due to absence of legal merit.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to recognition as the surviving spouse of the 
veteran for purposes of eligibility for Dependency and 
Indemnity Compensation (DIC) is denied.


REMAND

Periodic monetary benefits to which an individual was 
entitled at death under existing ratings or decisions and 
under laws administered by VA, or those based on evidence in 
the file at the date of death and due and unpaid, shall, upon 
the death of such individual, be paid to the surviving spouse 
or other appropriate party.  38 U.S.C.A. § 5121 (West 2002); 
38 C.F.R. § 3.1000 (2007).
 
For a surviving spouse to be entitled to accrued benefits, 
"the veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision."  Jones v. West, 136 F.3d 1296, 
1299-1300 (Fed. Cir. 1998).
 
The term "pending claim" means an application, formal or 
informal, which has not been finally adjudicated.  38 C.F.R. 
§ 3.160(c) (2007).  The term "finally adjudicated claim" 
means an application, formal or informal, which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is earlier.  38 C.F.R. 
§ 3.160(d) (2007).  See also 38 C.F.R. §§ 20.1103, 20.1104 
(2007).
 
In this case, the RO has denied the appellant's claim for 
accrued benefits on the basis that the veteran did not have a 
claim pending at the time of his death.  The Board disagrees.
 
A review of the record shows that in a December 2004 RO 
decision, increases were granted for the service-connected 
claims of renal dysfunction and hepatitis C with cirrhosis 
and special monthly compensation based on the housebound 
criteria was also granted.  In a December 2004 statement, the 
veteran alleged that an error was made in that decision and 
asked for consideration for aid and attendance.  

As noted above, the veteran died in January 2005.  In her 
January 2005 Form 21-534, the appellant specifically 
requested accrued benefits based on her husband's pending 
claim for aid and attendance and she elaborated on that 
request in a November 2005 statement that outlines the 
history of this pending claim.  However, it does not appear 
from the evidence of record that the RO has addressed this 
claim.  Thus, her claim for accrued benefits must be 
adjudicated on the merits as the veteran had a claim pending 
at the time of his death.  See Taylor v. Nicholson, 21 Vet. 
App. 126 (2007).

As the RO has not yet considered the underlying merits of the 
accrued benefits claim, a remand for that action is now 
necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the claimant has been prejudiced 
thereby).

Accordingly, the Board finds that the case must be REMANDED 
for the following:

1.  The RO should ensure that the 
appellant is issued a VCAA letter 
pertaining to her accrued benefits claim, 
which provides her with the notice 
required under the relevant portions of 
the VCAA, its implementing regulations, 
and pertinent case law.  

2.  After conducting any additional 
development deemed necessary, the RO 
should readjudicate the claim for accrued 
benefits in light of the pending claim for 
aid and attendance at the time of the 
veteran's death.  If the benefit sought 
remains denied, the appellant and her 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.

No action is required by the appellant until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



           
____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


